Name: Council Decision (EU) 2016/1880 of 29 September 2016 on the conclusion of the Agreement on certain aspects of air services between the European Union and the Government of the Macao Special Administrative Region of the People's Republic of China
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania;  air and space transport
 Date Published: 2016-10-25

 25.10.2016 EN Official Journal of the European Union L 289/13 COUNCIL DECISION (EU) 2016/1880 of 29 September 2016 on the conclusion of the Agreement on certain aspects of air services between the European Union and the Government of the Macao Special Administrative Region of the People's Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission negotiated an agreement between the European Union and the Government of the Macao Special Administrative Region of the People's Republic of China on certain aspects of air services (the Agreement) in accordance with the mechanisms and directives set out in the Annex to the Council Decision of 5 June 2003. (3) On 23 November 2013, the Agreement was signed on behalf of the Union on subject to its possible conclusion at a later date, in conformity with Council Decision 2014/35/EU (2). (4) The Agreement should be approved on behalf of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Government of the Macao Special Administrative Region of the People's Republic of China on certain aspects of air services (3) is hereby approved on behalf of the Union. Article 2 The President of the Council shall designate the person(s) empowered to proceed on behalf of the European Union, to make the notification provided for in Article 8(1) of the Agreement in order to express the consent of the European Union to be bound by the Agreement. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) Consent of 12 April 2016 (not yet published in the Official Journal). (2) Council Decision 2014/35/EU of 10 May 2012 on the signature, on behalf of the Union, and provisional application of the Agreement between the European Union and the Government of the Macao Special Administrative Region of the People's Republic of China on certain aspects of air services (OJ L 21, 24.1.2014, p. 1). (3) The Agreement is published in OJ L 21, 24.1.2014, p. 2 together with the decision on signature.